Case 3:20-cr-30058-RAL Document 91 Filed 10/09/20 Page 1 of 6 PageID #: 158




                              UNITED STATES DISTRICT COURT

                                 DISTRICT OF SOUTH DAKOTA

                                       CENTRAL DIVISION



 UNITED STATES OF AMERICA,                                       3:20-CR-30058-01-02-RAL


                         Plaintiff,

                                                            OPINION AND ORDER GRANTING
         vs.                                                      MOTION TO SEVER


 JEROME WHITE HORSE,JR., and
 SAMUEL FRANCIS WHITE HORSE,

                         Defendants.




        Defendants Jerome White Horse Jr. (Jerome), and Samuel White Horse (Samuel) are

accused of beating Lawrence Lafferty to death with a garden hoe. Doc. 49. A grand jury charged

both men with second-degree murder, assault with a dangerous weapon,assault resulting in serious

bodily injury, and aiding and abetting in the commission ofthese crimes. Doc.49. It also charged

Samuel with tampering with evidence for allegedly hiding the garden hoe. Doc. 49.

        Jerome moved to sever his trial from Samuel's, arguing that joinder was improper imder

Federal Rule of Criminal Procedure 8(b) and that he is entitled to relief from prejudicial joinder

under Rule 14(a). Docs. 88, 89.

I.      Rule 8(b)

        Rule 8(b) allows the government to charge two or more defendants in the same indictment if

the defendants "are alleged to have participated in the same act or transaction, or in the same series of

 acts or transactions, constituting an offense or offenses." Fed. R. Crim. P. 8(b). "Generally,the 'same

series of acts or transactions' means acts or transactions that are pursuant to a common plan or a
Case 3:20-cr-30058-RAL Document 91 Filed 10/09/20 Page 2 of 6 PageID #: 159




 common scheme." United States v. Wadena. 152 F.3d 832, 848 (8th Cir. 1998). The Supreme Court

 has expressed "a preference in the federal system for joint trials of defendants who are indicted

 together." Zafiro v. United States. 506 U.S. 534, 537 (1993). Consistent with this preference, the

 prerequisites of Rule 8(b) "are liberally construed in favor of joinder." United States v. Rimell. 21

 F.3d 281, 288 (8th Cir. 1994). When determining whether joinder is appropriate under Rule 8, this

 Court looks only to the allegations contained in the indictment. United States v. Lone Eagle. No. 15-

 CR-30G50-RAL, 2015 WL 5999518 at *1 (D.S.D. Oct. 14, 2015); United States v. Condon. No. 3:14-

 CR-30083-01-02-RAL, 2014 WL 6694782, at *2-5 (D.S.D. Nov. 26, 2014); United States v. Young.

 14-CR-30065-RAL,2014 WL 4925255, at *2(D.S.D. Sept. 30, 2014).

        Here, Counts I through III of the indictment charge Jerome and Samuel with the murder and

 assault of Lafferty and aiding and abetting in these crimes. These allegations satisfy the "same series

 of acts or transactions" requirement of Rule 8(b). See Young. 2014 WL 4925255, at *1-2(concluding

 that joinder of defendants was proper under Rule 8(b) where defendants, although not charged with

 aiding and abetting one another, were eharged with committing the same or similar crimes against the

same victim in the same location in a narrow period of time); United States v. Hawk. No. Cr. 10-

 30025(02)-RAL, 2010 WL 2219213, at *1-2(D.S.D. June 2, 2010)(holding that defendants charged

in the same count with assaulting the same victim were properly joined); see also United States v.

 Gravatt. 280 F.3d 1189, 1191 (8th Cir. 2002)("Persons . . . jointly indicted on similar evidence from

the same or related events should be tried together ... .").

        Jerome's only argument againstjoinder under Rule 8(b)is that he will be prejudiced iftried

 with Samuel. This argument is misplaced; although prejudice to a defendant may justify granting

a severance under Rule 14(a), it does not render joinder improper xmder Rule 8(b) when, as here,
                                                               •)




the indictment satisfies Rule 8(b)'s requirements. See United States v. Rittweger. 524 F.3d 171,178

(2d. Cir. 2008)("The question of whether [defendants] faced prejudice—or were in fact prejudiced—
Case 3:20-cr-30058-RAL Document 91 Filed 10/09/20 Page 3 of 6 PageID #: 160




 by joinder under Rule 8(b) presents the altogether separate inquiry of whether the trial of these

 defendants should have been severed under Rule 14."); United States v. Jones. 880 F.2d 55, 61 (8th

 Cir. 1989)(noting that Rule 8(h)"permits" the type of prejudice that results "when several defendants

 are jointly charged with a single or related offenses" (quoting Cupo v. United States. 359 F.2d 990,

 993(D.C. Cir. 1966))). Because joinder is proper under Rule 8(b), this Court tums to Jerome's request

 for severance under Rule 14(a).

 II.     Rule 14(a)

         Rule 14(a) permits relieffrom prejudicial joinder as follows:
                                                 /


                If the joinder of offenses or defendants in an indictment, an
                information, or a consolidation for trial appears to prejudice a
                defendant or the government, the court may order separate trials of
                counts, sever the defendants' trials, or provide any other relief that
                justice requires.

 Fed. R.Crim. P. 14(a). The Supreme Court has instructed that"defendants are not entitled to severance

 merely because they may have a better chance of acquittal in separate trials." Zafiro. 506 U.S. at 540.

 Rather, a district court is to grant a severance "only if there is a serious risk that a joint trial would

 compromise a specific trial right of one of the defendants, or prevent the jury from making a reliable

judgment about guilt or innocence." Id, at 539. A defendant attempting to demonstrate the requisite

 prejudice under Rule 14(a)"carries a heavy burden." United States v. Sandstrom. 594 F.3d 634, 644

(8th Cir. 2010)(quoting United States v. Swinnev. 970 F.2d 494, 500(8th Cir. 1992)). He may meet

 this burden by showing that "(a) his defense is irreconcilable with that of his co-defendant or (b) the

jury will he unable to compartmentalize the evidence as it relates to the separate defendants." United

 States V. Sanchez-Gareia. 685 F.3d 745,754 (8th Cir. 2012)(quoting United States v. Davis. 534 F.3d

 903, 916-17 (8th Cir. 2008)). "Generally, the risk that a joint trial will prejudice one or more of the

 defendants 'is best cured by careful and thorough jury instructions.'" Davis. 534 F.3d at 917(quoting

 United States v. Mickelson. 378 F.3d 810, 817-18 (8th Cir. 2004)).
Case 3:20-cr-30058-RAL Document 91 Filed 10/09/20 Page 4 of 6 PageID #: 161




         Jerome argues that severance is warranted under Rule 14(a) because of statements Samuel

 made to law enforcement officers in February 2020. Samuel told the officers that Jerome bit Lafferty

 with a garden boe and that Samuel bid the boe because be did not want Jerome to get in trouble. Doc.

 90 at 2. According to the government, law enforcement recovered the garden boe and found Jerome's

 DN.^ on the handle and Lafferty's DNA on the blade. Doc. 90 at 2. The government plans to offer

 Samuel's February 2020 statements against bim at trial. Relying on Bruton v. United States. 391 U.S.

 123 (1968), Jerome contends that unless Samuel testified and was subject to cross-examination, the

 admission of Samuel's incriminating statements would violate Jerome's right of confrontation under

 the Sixth Amendment.


         The Supreme Court in Bruton held that the admission of a non-testifying codefendant's

 confession naming the defendant as a participant in the crime at their joint trial violated the defendant's

 rights under the Confrontation Clause of the Sixth Amendment,even though thejury was instructed to

 consider the confession only against the codefendant. Id at 126. The Supreme Court reasoned that

 although it is often appropriate to assume that a jury will follow a trial judge's limiting instructions,

"there are some contexts in which the risk that the jury will not, or cannot, follow instructions is so

 great, and the consequences offailure so vital to the defendant, that the practical and human limitations

 of the jury system cannot be ignored."' Id. at 135. The Court concluded that one such context was

"where the powerfully incriminating extrajudicial statements of a codefendant, who stands accused

 side-by-side with the defendant, are deliberately spread before the jury in a joint trial." Id at 135-36.

         The Supreme Court clarified the scope of Bruton in Richardson v. Marsh.481 U.S. 200(1987)

 and Grav v. Maryland. 523 U.S. 185 (1998). In Richardson, the Supreme Court held that there is no

 Confrontation Clause violation when the defendant's name and existenee are redacted from his

 codefendant's eonfession and limiting instructions are given, even though the confession might

incriminate the defendant when linked to other evidence. 481 U.S. at 211. The Supreme Court

 reasoned that unlike the eonfession in Bruton. which "expressly implicat[ed]" the defendant, the
 Case 3:20-cr-30058-RAL Document 91 Filed 10/09/20 Page 5 of 6 PageID #: 162




  confession in Richardson was not facially incriminating and therefore did not raise the same

  "overwhelming probability" that the jury would be unable to follow a limiting instruction. Id

  (alteration in original). In Gray, however, the Supreme Court held that "obvious" redactions of a

  codefendant's statement, like substituting the defendant's name with a blank space or the word

  "deleted," may violate a defendant's rights under the Confrontation Clause, despite the use of a limiting

  instruction. Gray. 523 U.S. at 195 ("[W]e believe that, eonsidered as a class, redactions that replace a

  proper name with an obvious blank, the word 'delete,' a symbol, or similarly notify the jury that a

  name has been deleted are similar enough to Bruton's unredacted confessions as to warrant the same

  legal results.").

          When determining whether a statement violates Bruton. courts within the Eighth Circuit

  evaluate "whether the context is one in which the risk is too great that the jury will not or cannot follow

  the cautionary instruction to consider the statement solely against the declarant." United States v.

  Mueller. 661 F.3d 338, 348-49(8th Cir. 2011)(quoting Sandstrom. 594 F.3d at 648). This Court has

  not seen Samuel's statement, but the government admits that it is "unclear whether redaction of

  Jerome's name and the replacement with neutral pronouns will sufficiently obscure Jerome's identity

  from Samuel's statement to eliminate the risk of severe prejudice to Jerome." Doc. 90 at 2. Because
          /

  of this risk, the government does not oppose Jerome's motion to sever. Doc. 90 at 2. From the sounds

  of it, admission of Samuel's statements would involve the sort of obvious redactions warned against

  in Gray and would pose too great a risk that the jury would consider the statements against Jerome. As

^ such, this Court grants Jerome's motion to sever his trial from Samuel's.

  III.    Conclusion


          For the reasons stated above, it is hereby

          ORDERED that Jerome's Motion to Sever Defendants for Separate Trials, Doc. 88,is granted.
Case 3:20-cr-30058-RAL Document 91 Filed 10/09/20 Page 6 of 6 PageID #: 163




      DATED this     day ofOctober, 2020.

                                    BY THE COURT:




                                    ROBERTO A. LANGE
                                    CHIEF JUDGE
